UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-KSB (MARK ONE) xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 YEAR ENDED NOVEMBER 30, 2008. o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 PERIOD FROM TO COMMISSION FILE NO. 000-16401 ADVANCED MATERIALS GROUP, INC. (Name ofsmall business issuerin its charter) NEVADA33-0215295 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
